 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT CCOURT
 7
                                             DISTRICT OF NEVADA
 8

 9
     CLARENCE MCNAIR,                                )   Case No.: 3:16-CV-00038-RCJ-WGC
10                                                   )
                                                     )   ORDER ADOPTING AND ACCEPTING
11                            Plaintiff,             )   REPORT AND RECOMMENDATION OF
                                                     )   UNITED STATES MAGISTRATE JUDGE
12   v.                                              )   (ECF NO. 116)
                                                     )
13
     R. KERSTEN, et al.,                             )
                                                     )
14                                                   )
                                                     )
15                            Defendants.            )
                                                     )
16

17
            Before the Court is the Report and Recommendation of United States Magistrate Judge
18

19   William G. Cobb, (ECF No. 116 1) entered on May 12, 2021, recommending that the Court deny

20   Plaintiff’s Motion for Summary Judgment (ECF No. 70).
21
            This action was referred to Magistrate Judge Cobb under 28 U.S.C. § 636(b)(1)(B) and
22
     Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the District of
23
     Nevada.
24

25          The Court has considered the pleadings and memoranda of the parties and other relevant

26   matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
27

28          1   Refers to Court’s docket number.



                                                          1
 1         IT IS HEREBY ORDERED that Magistrate Judge Cobb’s Report and Recommendation
 2
     (ECF No. 116) is ADOPTED and ACCEPTED.
 3
           IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary Judgment (ECF No.
 4

 5
     70) is DENIED.

 6         IT IS SO ORDERED.
 7                                           Dated this 6th day of July, 2021.
 8

 9

10
                                             ROBERT C. JONES
11                                           United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                2
